Title: To Thomas Jefferson from Thomas Shubrick, 20 November 1792
From: Shubrick, Thomas
To: Jefferson, Thomas



Sir
Charleston South Carolina Novr. 20th. 1792.

As every discovery which may tend to promote the Marine of our Country, must be a subject of importance; I take the liberty of communicating to you, who, have taken a decided interest in favor of her shipping, an account of some experiments, which, I made thro’ the last summer, on a tree, that flourishes on the sea Islands of the Southern States. In reflecting on the difficulties, to which the navigation of America is exposed, it naturally occurred, that every expedient which should lessen the expence of a voyage, would be a step towards their removal; and place her on the sure foot of competition. The trade to the Southern States, and to countries situated in Southern latitudes, was  peculiarly injurious, from the necessity there was, of frequently graving the vessels, engaged in that business. This necessity, I thought might be obviated. I knew that the palmetto logs, which had been used in the building of our wharves, had resisted the worms which are so injurious to shipping; and had never been known to decay under water, but being apparently of a loose texture within, it never was supposed, that they could be made use of, in the form of boards; I, however, determined to make the experiment, and accordingly sawed a number, sufficient to sheath a small rowing boat, which, I kept moored thro’ the summer, in a situation, exposed to the attack of that destructive insect. She has been examined by persons of judgement, and they have decided in favor of the experiment. But, as I knew also, that a single experiment, tho’ ever so compleat, was not always satisfactory, I determined to make a comparative experiment, and therefore sheathed a two inch pine plank, with a palmetto board, 3/4ths. of an inch thick, and moored it near the rowing boat, about the first of April, where it remained ’till the 24th. October, it was then taken out, and examined. The result of this measure has given strength to the experiment, and has answered my highest expectation. The palmetto was as free from worms, barnacles, weeds and grass, and was as clean, as the day it was put into the water, but the pine was perforated in a variety of places, and was entirely covered with barnacles, as you will perceive by the vestiges of them remaining upon the plank. I have transmitted by this conveyance a piece of the plank, and board; upon which the experiment [was made] for your observation, and inspection; and have also transmitted the certificate of the persons who examined the boat.
If you are of opinion, that any further experiment should be made, to ascertain the superior advantages of this sheathing, permit me, to suggest to your consideration, the propriety of ordering it to be made, upon the Custom House Cutter, to be employed upon this station, the Captain of which, is well qualified, to give it a fair trial, and to decide upon the merits of it, having been brought up to the business of a shipwright, and having followed that profession many years. The result of an experiment made under the sanction of Government, will establish the reputation of the discovery, if it shall be found to possess those superior advantages that I suppose it does. I will only add, that Capt. Benn, the master of an English Ship called the Sovereign, is so convinced of it’s benefits, that he is determined to put two boards of this tree, on the bottom of his vessel, now nearly ready to proceed on a voyage to London. I have the honor to be, with the greatest respect, & esteem, Sir, Your most Obedient, Humble Servant,

Tho: Shubrick



P.S. The palmetto tree has hitherto been used in this State, only in the construction of wharves, as it acquires under water, a degree of solidity capable of resisting the stroke of an axe, and will last for ever, but, out of that element, it will crumble to dust, in the course of a very few years.

